Electronically Filed
                                                         Supreme Court
                                                         SCWC-30509
                                                         19-SEP-2014
                                                         02:26 PM



                             SCWC-30509


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



    THE MALULANI GROUP, LIMITED, fka MAGOON BROTHERS, LTD.,
     a Hawai'i corporation, Respondent/Plaintiff-Appellant,

                                 vs.

            KAUPO RANCH, LTD., a Hawai'i corporation,
                  Petitioner/Defendant-Appellee,

                                 and


   HEIRS AND/OR DEVISEES OF HAMOLE AKA MARIA HAMOLE, et al.,

               Respondents/Defendants-Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (ICA NO. 30509; CIV. NO. 08-1-0501(3))


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)



          Petitioner/Defendant-Appellee Kaupo Ranch, Ltd.’s


application for writ of certiorari filed on August 4, 2014, is


hereby accepted. 


          IT IS FURTHER ORDERED that no oral argument will be


heard in this case.   Any party may, within ten days and pursuant 

to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai'i, September 19, 2014.

Brian R. Jenkins                  /s/ Mark E. Recktenwald

for petitioner

                                  /s/ Paula A. Nakayama


                                  /s/ Sabrina S. McKenna


                                  /s/ Richard W. Pollack


                                  /s/ Michael D. Wilson





                                  2